Exhibit 99.1 NEWS RELEASE JANUARY 28, 2013 OTC: QB WSHE For Immediate Release E-DEBIT GLOBAL CORPORATION ANNOUNCES THE APPOINTMENT OF PRESIDENT AND CHIEF OPERATING OFFICER Calgary, Alberta – E-Debit Global Corporation (“E-Debit”) announces the appointment of Adam Ursulak as President and Chief Operating Officer of majority owned subsidiary Group Link Inc. (“Group Link”) Announcement: “With the arrival of Adam as Group Link Inc.’s President and Chief Operating Officer we have engaged a person with outstanding talent, leadership and experience to lead the forward direction of Group Link.”advised Douglas Mac Donald, E-Debit’s President and CEO, Group Link Inc. majority shareholder. “Adam has spent the last 25 years working with local and international businesses to develop and implement adaptable strategies targeting sales, advertising, marketing and process refinement. He specializes in developing internet brand awareness for clients utilizing online web stores with e-commerce capabilities and a platform to communicate corporate information, products and services.The integration of relevant social media channels and the ability to work with all organizational levels is a strength that gives Adam the ability to develop broad based strategies that strengthen the entire organization and all stakeholder participants. Adam’s proven past experience and strength in market penetration and growth over the past 5 years is fundamental to the success of Group Link as we roll out our e-commerce and business social network and payment gateway.With Adam leading our team I believe we will be successful in meeting the implementation time lines for the initial roll-out of Group Link projected for February 1, 2013. “Group Link will continue timely announcements as to our progress towards our initial roll-out ”, added Mr. Mac Donald. Group-Link Inc. Overview Group-Link Inc. is not a service, it is a member driven business linking its membership looking for business opportunities with members offering business opportunities.Group-Link is creating a very expansive marketing channel to its membership group which will not only be flexible and diversified but stable and economical to its membership with financial benefits offered by an “Industry Best Pricing” model formula linked with a financial payment portal available to all members About E-Debit Global Corporation E-Debit Global Corporation (WSHE) is a financial holding company in Canada at the forefront of debit, credit and online computer banking.Currently, the Company has established a strong presence in the privately owned Canadian banking sector including Automated Banking Machines (ABM), Point of Sale Machines (POS), Online Computer Banking (OCB) and E-Commerce Transaction security and payment.E-Debit maintains and services a national ABM network across Canada and is a full participating member of the Canadian INTERAC Banking System. Financial Profile: · CAPITALIZATION: 10,,000,000,000COMMON SHARES WITH NO PAR VALUE · SHARES ISSUED: Common – 320,046,834 · : Voting Preferred – 81,518,410 · For further details, please refer to WSHE website · WSHE Symbol OTCBB · Transfer Agent: Holladay Stock Transfer Inc. · 2939 North 67th Place · Scottsdale, Arizona 85251 DISCLAIMER Forward-Looking Statements: This news release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risks and uncertainties.The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions.All statements, other than statements of historical fact, included herein, are forward looking statements that involve various risks and uncertainties. There can be no assurance that such statements will prove to be accurate and actual results and future events could differ materially from those anticipated in such statements. Forward-looking statements are based on the estimates and opinions of management on the date the statements are made, and WSHE does not undertake an obligation to update forward-looking statements should conditions or management's estimates or opinions change.Factors that could cause actual results to differ materially from these forward-looking statements include, but are not limited to, the following: the underlying assumptions related to the events outlined in this news release proving to be inaccurate or unrealized, events impacting the likelihood and timing of the completion of the events outlined, such as regulatory approvals, and the Company’s ability to exploit the payment platform and other assets and execute on its strategy to develop and issue new and enhanced payment products and services and increase the Company’s revenues from such products and services. For further information, please contact E-Debit Global Corporation E-Debit website: edebitglobal.com
